                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 17-17361-aih
Richard M. Osborne                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: mgaug                        Page 1 of 2                          Date Rcvd: Nov 27, 2018
                                      Form ID: pdf853                    Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2018.
db             +Richard M. Osborne,    7265 Markell Road,    Waite Hill, OH 44094-9312
aty            +Frederic P. Schwieg,    2705 Gibson Drive,    Rocky River, OH 44116-3008
aty            +Gregory M. Dennin,    Dennin & Dennin,    2745 Main Street,    Lake Placid, NY 12946-3559
cr             +CSX Transportation, Inc.,    c/o McGuireWoods LLP,    50 N. Laura Street, Suite 3300,
                 Jacksonville, FL 32202-3661
cr             +Center Street School Condominiums and coachhouses,     Kaman & Cusimano, LLC,
                 50 Public Square Suite 2000,    Cleveland, OH 44113-2215
cr             +Chicago Title Insurance Company,    2533 North 117th Avenue,     Omaha, NE 68164-3679
cr              Citizens Bank, N.A.,    c/o Michael S. Tucker, Esq.,    1660 West 2nd Street, Suite 1100,
                 Cleveland, OH 44113-1448
cr             +City of Willoughby,    One Public Square,    Willoughby, OH 44094-7827
cl             +Diane M. Osborne,    8255 Morley Road,    Mentor, OH 44060-8033
cr             +Estate of Jerome T. Osborne,    c/o Kirk W. Roessler, Esq.,     1301 East Ninth Street Suite 3500,
                 Cleveland, OH 44114-1838
cr             +First National Bank of Pennsylvania,     c/o Buckingham, Doolittle & Burroughs,
                 1375 East 9th Street Suite 1700,     Cleveland, OH 44114-1790
res            +Home Savings Bank, Successor by Merger to The Home,     275 Federal Plaza West,
                 Youngstown, OH 44503-1200
intp           +Lakeland Community College,    c/o Alison L. Archer,    Assistant Attorney General,
                 615 W. Superior Ave.,    11th Floor,    Cleveland, OH 44113-1899
cr             +Michael E. Osborne, Sr.,    7670 Tyler Blvd.,    Mentor, OH 44060-4853
cr             +Ohio Department of Taxation,    c/o William C. Huffman,     24441 Detroit Road, Suite 300,
                 Westlake, OH 44145-1543
app            +Scott Hivnor,   Advanced Appraisal Services,     37721 Vine Street Suite 3,
                 Willoughby, OH 44094-6256
cr             +The Huntington National Bank,    c/o Timothy P. Palmer, Esq.,     Buchanan Ingersoll & Rooney PC,
                 One Oxford Centre 20th floor,    Pittsburgh, PA 15219-1400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
                E-mail/Text: TRBANKRUPTCY@CUYAHOGACOUNTY.US Nov 27 2018 22:47:00     Cuyahoga County Treasurer,
                 2079 East Ninth Street,   Cleveland, OH 44115
intp           +E-mail/Text: ecf@buckleyking.com Nov 27 2018 22:44:26     Zachary B Burkons,
                 c/o Buckley King LPA,   600 Superior Ave., Suite 1400,   Cleveland, OH 44114-2693
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Bank of America, N.A.
cr                Mentor Lumber & Supply Co.
cr                Nationwide Mutual Fire Insurance Company
cr                Tax Ease Ohio, LLC
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2018 at the address(es) listed below:
              Adam S. Baker    on behalf of Creditor Michael E. Osborne, Sr. abakerlaw@sbcglobal.net,
               adam@bakerlaw.us;abakerlaw@gmail.com
              Alison L. Archer    on behalf of Interested Party   Lakeland Community College
               alison.archer@ohioattorneygeneral.gov,
               Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov
              Andrew M. Tomko    on behalf of Creditor   Tax Ease Ohio, LLC atomko@sandhu-law.com,
               bk1notice@sandhu-law.com



         17-17361-aih          Doc 299        FILED 11/29/18            ENTERED 11/30/18 00:25:49                    Page 1 of 5
District/off: 0647-1          User: mgaug                  Page 2 of 2                  Date Rcvd: Nov 27, 2018
                              Form ID: pdf853              Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Austin B. Barnes, III    on behalf of Creditor    Tax Ease Ohio, LLC abarnes@sandhu-law.com,
               bk1notice@sandhu-law.com
              Christopher J. Klym    on behalf of Creditor    Ohio Department of Taxation bk@hhkwlaw.com
              David M. Neumann    on behalf of Interested Party Zachary B Burkons dneumann@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com
              David T. Brady    on behalf of Creditor    Tax Ease Ohio, LLC DBrady@Sandhu-Law.com,
               bk1notice@sandhu-law.com
              Dennis J. Kaselak    on behalf of Claimant Diane M. Osborne dkaselak@peteribold.com,
               Cynthia@peteribold.com
              Frederic P. Schwieg    on behalf of Attorney Frederic P. Schwieg fschwieg@schwieglaw.com
              Frederic P. Schwieg    on behalf of Debtor Richard M. Osborne fschwieg@schwieglaw.com
              Gregory P. Amend    on behalf of Creditor    First National Bank of Pennsylvania gamend@bdblaw.com,
               grichards@bdblaw.com
              Jeffrey C. Toole    on behalf of Interested Party Zachary B Burkons toole@buckleyking.com,
               young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com
              John J. Rutter    on behalf of Creditor    Mentor Lumber & Supply Co. jrutter@ralaw.com
              Kelly Neal     on behalf of Creditor    The Huntington National Bank kelly.neal@bipc.com,
               donna.curcio@bipc.com
              Kirk W. Roessler    on behalf of Creditor    Estate of Jerome T. Osborne kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com
              LeAnn E. Covey    on behalf of Creditor    Bank of America, N.A. bknotice@clunkhoose.com
              Maria D. Giannirakis ust06     on behalf of U.S. Trustee    United States Trustee
               maria.d.giannirakis@usdoj.gov
              Matthew H. Matheney    on behalf of Creditor    First National Bank of Pennsylvania
               mmatheney@bdblaw.com, bhajduk@bdblaw.com
              Melody Dugic Gazda    on behalf of Respondent    Home Savings Bank, Successor by Merger to The Home
               Savings & Loan Company of Youngstown, Ohio mgazda@hendersoncovington.com
              Michael J. Sikora, III    on behalf of Creditor    Chicago Title Insurance Company
               msikora@sikoralaw.com, aarasmith@sikoralaw.com
              Michael S. Tucker    on behalf of Creditor    Citizens Bank, N.A. mtucker@ulmer.com
              Nathaniel R. Sinn    on behalf of Creditor    First National Bank of Pennsylvania nsinn@bdblaw.com,
               grichards@bdblaw.com
              Rachel L. Steinlage    on behalf of Interested Party Zachary B Burkons rsteinlage@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
              Richard W. DiBella    on behalf of Creditor    Nationwide Mutual Fire Insurance Company
               rdibella@dgmblaw.com
              Robert D. Barr    on behalf of Creditor    Chicago Title Insurance Company rbarr@koehler.law,
               rbarr@koehler.law
              Scott R. Belhorn ust35     on behalf of U.S. Trustee    United States Trustee
               Scott.R.Belhorn@usdoj.gov
              Shannon M. McCormick    on behalf of Creditor    Center Street School Condominiums and coachhouses
               Unit Owners’ Association, Inc. bankruptcy@kamancus.com
              Stephen John Futterer    on behalf of Creditor    City of Willoughby sjfutterer@sbcglobal.net,
               r43087@notify.bestcase.com
              Stephen R. Franks    on behalf of Creditor    Bank of America, N.A. amps@manleydeas.com
              Timothy P. Palmer    on behalf of Creditor    The Huntington National Bank timothy.palmer@bipc.com,
               donna.curcio@bipc.com
                                                                                              TOTAL: 30




       17-17361-aih      Doc 299     FILED 11/29/18       ENTERED 11/30/18 00:25:49           Page 2 of 5
   The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
   the document set forth below. This document was signed electronically on November 26, 2018, which may be
   different from its entry on the record.



   IT IS SO ORDERED.

   Dated: November 26, 2018




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION (CLEVELAND)

   In re:                                               )   Case No 17-17361-MFRFS
                                                        )
   Richard M. Osborne                                   )   Chapter 11
                                                        )
                              Debtor(s).                )   Judge Arthur I. Harris
                                                        )
                                                        )   ORDER GRANTING TAX EASE OHIO,
                                                        )   LLC'S MOTION FOR RELIEF FROM
                                                        )   STAY AND ABANDONMENT AS IT
                                                            RELATES TO THE REAL PROPERTY
                                                            LOCATED AT 730 COLUMBIA ROAD,
                                                            WESTLAKE, OH 44145 (DOCKET #260)

            This matter came to be considered on the Motion for Relief from Stay and Abandonment (“the
   Motion”) filed by Tax Ease Ohio, LLC, (“Creditor”) (Docket #269). Creditor has alleged that good cause
   for granting the Motion exists, and Debtor(s), counsel for Debtor(s), the Chapter 13 Trustee and all other
   necessary parties were served with the Motion, and with notice of the hearing date on the Motion. No
   party filed a response or otherwise appeared in opposition to the Motion, or all responses have been
   withdrawn. For these reasons, it is appropriate to grant the relief requested.




17-17361-aih      Doc 299        FILED 11/29/18         ENTERED 11/30/18 00:25:49               Page 3 of 5
          IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay imposed
   by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its successors and
   assigns., in regards to the property located at 730 Columbia Road, Westlake, OH 44145.
          IT IS FURTHER, ORDERED that the Chapter 11 Trustee is authorized and directed to abandon
   the property located at 730 Columbia Road, Westlake, OH 44145.
                                                 ###
   SUBMITTED BY:


     /s/Andrew M. Tomko
   David T. Brady (0073127)
   Suzanne M. Godenswager (0086422)
   Andrew M. Tomko (0090077)
   Austin B. Barnes III (0052130)
   Brian S. Gozelanczyk (0090858)
   Sandhu Law Group, LLC
   1213 Prospect Avenue, Suite 300
   Cleveland, OH 44115
   216-373-1001
   216-373-1002
   atomko@sandhu-law.com
   Attorney for Tax Ease Ohio, LLC




17-17361-aih     Doc 299      FILED 11/29/18       ENTERED 11/30/18 00:25:49             Page 4 of 5
                                      CERTIFICATE OF SERVICE


   Copies to via ECF:

   Frederic P. Schwieg
   fschwieg@schwieglaw.com
   Attorney for Debtor

   United States Trustee-Maria D. Giannirakis
   maria.d.giannirakis@usdoj.gov
   Chapter 11 Trustee

   and by regular U.S. mail, postage prepaid, to:

   Richard M. Osborne
   7265 Markell Road
   Waite Hill, OH 44094

   Cuyahoga County Treasurer
   2079 East 9th Street
   Cleveland, Ohio 44115




17-17361-aih     Doc 299       FILED 11/29/18       ENTERED 11/30/18 00:25:49   Page 5 of 5
